DETAILED ACTION

Claim Objections
Claim 30 is objected to because of the following informalities:  the phrase “further including a holster one of coupled to one of a side” is unclear.  It should be corrected for accuracy.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “collector module” in Claims 1, 2, 4, 10, 11, 18, 19, and 26, “vacuum module” in Claims 1, 4, 5, 10, 12, 18, 20, and 26, and “motor/impeller unit” in Claims 5, 12, and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14, 21, 28, 30, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 8 and 21 recite the limitation "the rear wall".  There is insufficient antecedent basis for this limitation in the claims since a rear wall has not been previously claimed.
Claims 14, 28, and 33 recite the limitation "a rear wall".  There is insufficient antecedent basis for this limitation in the claims since a rear wall has been previously claimed therefore the scope of the claim is unclear since the device only has one rear wall disclosed.
Claim 30 recites the limitation “further including a holster one of coupled to one of a side” is unclear.  Therefore, the interpretation of the scope of the claim is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 10-12, 15, 18-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rukavina et al. US 2005/0011035 (hereafter Rukavina et al.).

Regarding Claim 10, Rukavina et al. anticipates:
10. (Original) A vacuum cleaner assembly (on-board vehicle vacuum cleaner, Title) configured to be mounted in a vehicle, the vacuum cleaner assembly comprising:   
a mounting bucket (casing 20) having a front portion with an opening (circular opening 116), a vacuum cleaner area (cavity inside casing 20 and front panel 24 comprising at the least: chamber 92, chamber portion 142 and fan chamber 72), and a hose storage area (compartment 112); 
a holster (recess 115 with clip or clips (not shown) to hold hose end within compartment 112, Paragraph [0033] and Figures 3, 8, and 9) aligned with the opening and attached to the front portion of the mounting bucket (Figures 3, 8, and 9); 
a vacuum cleaner (vacuum and dirt cup assembly, Figure 4) disposed in the vacuum cleaner area of the mounting bucket (Figure 4), the vacuum cleaner including: 
a collector module (dirt cup 90) configured to collect debris and having a canister assembly (assembly of front and rear mating components 130, 132) disposed in the vacuum cleaner area (side extension 134 formed by front and rear mating components 130 and 132 is disposed on sloping shelf 148, Figure 3); and 
a vacuum module (vacuum or suction source 70) configured to draw a vacuum and operatively coupled to the collector module, (Figures 3-5 and 9) the vacuum module including a hose (hose 96) having an end (hose outlet 110 secured to fastening ring 124 inside identified “vacuum module”), the hose extending from the vacuum module into the hose storage area of the mounting bucket (Figures 2-4, 8, and 9) and the end extending out of the opening in the front portion of the mounting bucket (Figure 4) and into the holster (Figures 8 and 9), 
where the end of the hose is removably secured to the holster and accessible from an area outside of the mounting bucket (Figures 8 and 9).
  
Regarding Claim 11, Rukavina et al. anticipates:
11. (Original) The vacuum cleaner assembly of claim 10, wherein the vacuum cleaner area (cavity inside casing 20 and front panel 24 comprising at the least: chamber 92, chamber portion 142 and fan chamber 72) of the mounting bucket (casing 20) further includes an angled surface (sloping shelf 148, Figure 9) and a latch (latch 67), and the canister assembly (assembly of front and rear mating components 130, 132) of the collector module (dirt cup 90) is disposed on the angled surface (side extension 134 formed by front and rear mating components 130 and 132 is disposed on sloping shelf 148, Figure 3) and secured to the vacuum cleaner area by the latch (secured by holding front panel 24 closed, Figure 9).  

Regarding Claim 12, Rukavina et al. anticipates:
12. (Currently Amended) The vacuum cleaner assembly of claim 10, wherein the vacuum module (vacuum or suction source 70) includes a motor/impeller unit disposed within a motor housing (electric motor 74 and fan assembly 76, Paragraph [0030]).  

Regarding Claim 15, Rukavina et al. anticipates:
15. (Currently Amended) The vacuum cleaner assembly of claim 10, further comprising a lid (suitably-shaped receptacle 12 and front panel 24) secured to the mounting bucket (casing 20) and enclosing the hose storage area (Figures 1 and 2), the lid including the front portion with the opening.  

Regarding Claim 18, Rukavina et al. anticipates:
18. (Original) A vacuum cleaner assembly (on-board vehicle vacuum cleaner, Title) configured to be mounted in a vehicle, the vacuum cleaner assembly comprising: 
a mounting bucket (casing 20) having a rear portion (rear side of front panel 24) with an opening (circular opening 116), a vacuum cleaner area (cavity inside casing 20 and front panel 24 comprising at the least: chamber 92, chamber portion 142 and fan chamber 72), a hose storage area (compartment 112), and a wall (tongues 32 and 34) adapted to be mounted to a first side of an internal wall of the vehicle (Figures 2 and 3); 
a holster (recess 115 with clip or clips (not shown) to hold hose end within compartment 112, Paragraph [0033] and Figures 3, 8, and 9) aligned with the opening in the rear portion of the mounting bucket and adapted to be coupled to a second side of the internal wall of the vehicle (Figures 3, 8, and 9); 
a vacuum cleaner (vacuum and dirt cup assembly, Figure 4) disposed in the vacuum cleaner area of the mounting bucket (Figure 4), the vacuum cleaner including: 
a collector module (dirt cup 90) configured to collect debris and having a canister assembly (assembly of front and rear mating components 130, 132) disposed on an angled surface (sloping shelf 148, Figure 9) of the vacuum cleaner area (side extension 134 formed by front and rear mating components 130 and 132 is disposed on sloping shelf 148, Figure 3); and   
a vacuum module (vacuum or suction source 70) configured to draw a vacuum and operatively coupled to the collector module, (Figures 3-5 and 9) the vacuum module including a hose (hose 96) having an end (hose outlet 110 secured to fastening ring 124 inside identified “vacuum module”), the hose extending from the vacuum module into the hose storage area of the mounting bucket (Figures 2-4, 8, and 9) and the end (inlet 100) extending out of the opening in the rear portion of the mounting bucket (Figures 3, 8, and 9) and into the holster, 
wherein the end of the hose is removably secured to the holster and accessible from a front area of the vehicle (Paragraph [0033]).  

Regarding Claim 19, Rukavina et al. anticipates:
19. (Original) The vacuum cleaner assembly of claim 18, wherein the vacuum cleaner area (cavity inside casing 20 and front panel 24 comprising at the least: chamber 92, chamber portion 142 and fan chamber 72) of the mounting bucket (casing 20) further includes an angled surface (sloping shelf 148, Figure 9) and a latch (latch 67), and the canister assembly (assembly of front and rear mating components 130, 132) of the collector module (dirt cup 90) is disposed on the angled surface (side extension 134 formed by front and rear mating components 130 and 132 is disposed on sloping shelf 148, Figure 3) and secured to the vacuum cleaner area by the latch (secured by holding front panel 24 closed, Figure 9).  

Regarding Claim 20, Rukavina et al. anticipates:
20. (Currently Amended) The vacuum cleaner assembly of claim 18, wherein the vacuum module (vacuum or suction source 70) includes a motor/impeller unit disposed within a motor housing (electric motor 74 and fan assembly 76, Paragraph [0030]).  

Regarding Claim 23, Rukavina et al. anticipates:
23. (Currently Amended) The vacuum cleaner assembly of claim 18, further comprising a lid (front panel 24 and suitably-shaped receptacle 12) secured to the mounting bucket (casing 20) and enclosing the hose storage area (with side wall 44, Figures 1 and 2), the lid including the rear portion (rear side of front panel 24) with the opening (circular opening 116).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6, 9, 13, 14, 21, 22, 26-28, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rukavina et al. US 2005/0011035 (hereafter Rukavina et al.).

Regarding Claim 1, Rukavina et al. teaches:
1. (Original) A vacuum cleaner assembly (on-board vehicle vacuum cleaner, Title) configured to be mounted in a vehicle (automobile, trucks, trains, boats, airplanes, and the like, Paragraph [0024]), the vacuum cleaner assembly comprising: 
a mounting bucket (casing 20) having a vacuum cleaner area (cavity inside casing 20 and front panel 24 comprising at the least: chamber 92, chamber portion 142 and fan chamber 72) and a hose storage area (compartment 112), the vacuum cleaner area having an angled surface (sloping shelf 148, Figure 9); 
a vacuum cleaner (vacuum and dirt cup assembly, Figure 4) disposed in the vacuum cleaner area of the mounting bucket (Figure 4), the vacuum cleaner including: 
a collector module (dirt cup 90) configured to collect debris and having a canister assembly (assembly of front and rear mating components 130, 132) disposed on the angled surface of the vacuum cleaner area (side extension 134 formed by front and rear mating components 130 and 132 is disposed on sloping shelf 148, Figure 3); and 
a vacuum module (vacuum or suction source 70) configured to draw a vacuum and operatively coupled to the collector module, (Figures 3-5 and 9) the vacuum module including a hose (hose 96) having an end (hose outlet 110 secured to fastening ring 124 inside identified “vacuum module”), the hose extending from the vacuum module into the hose storage area of the mounting bucket (Figures 2-4, 8, and 9), 
where the mounting bucket is configured to expose the end of the hose through the hose storage area (casing 20 slides out of suitably-shaped receptacle 12 to expose end of hose, Figure 2) in any one of a plurality of arrangements to accommodate various mounting positions in the vehicle (see discussion below). 
 
Rukavina et al. teaches an on-board vehicle vacuum cleaner that is shown as being mounted in a console of an automobile, however, he also teaches that it could also be employed in a wide variety of vehicles such as an automobile, trucks, trains, boats, airplanes, and the like.  Additionally, Rukavina et al. discloses in Paragraph [0024] that the device is mounted in a “suitably-shaped receptacle 12”.  As disclosed in Figure 1, the portable, handheld canister is a console that is mounted to a floor surface.  Therefore, it would have been obvious to mount the suitably-shaped receptacle 12 on the floor surface as claimed in various mounting locations on the vehicle based on the owner’s preference.  For example, the owner can obviously select to mount the device in a trunk, rear seat foot area, etc. without novelty.  Therefore it would have been obvious that the device can accommodate various mounting positions in the vehicle as claimed. 

Regarding Claim 2, Rukavina et al. teaches:
2. (Original) The vacuum cleaner assembly of claim 1, wherein the vacuum cleaner area (cavity inside canister 10 and front panel 24 comprising at the least: chamber 92, chamber portion 142 and fan chamber 72) of the mounting bucket (casing 20) further includes a latch (latch 67), and the canister assembly (assembly of front and rear mating components 130, 132) of the collector module (dirt cup 90) is secured to the vacuum cleaner area by the latch (secured by holding front panel 24 closed, Figure 9).  

Regarding Claim 3, Rukavina et al. teaches:
3. (Currently Amended) The vacuum cleaner assembly of claim 1, wherein the plurality of arrangements of the end of the hose (hose 96) through the hose storage area (compartment 112) includes one of a hose-through-a-top-portion configuration, a hose-through-a-front-portion configuration (Figures 4, 8, and 9), and a hose-through-a-rear-portion configuration.  

Regarding Claim 4, Rukavina et al. teaches:
4. (Currently Amended) The vacuum cleaner assembly of laim 1, wherein the collector module (dirt cup 90) is disposed immediately adjacent to the vacuum module (vacuum or suction source 70).  

Regarding Claim 5, Rukavina et al. teaches:
5. (Currently Amended) The vacuum cleaner assembly of claim 1, wherein the vacuum module (vacuum or suction source 70) includes a motor/impeller unit disposed within a motor housing (electric motor 74 and fan assembly 76, Paragraph [0030]).  

Regarding Claim 6, Rukavina et al. teaches:
6. (Currently Amended) The vacuum cleaner assembly of claim 1, wherein the vehicle (automobile, trucks, trains, boats, airplanes, and the like, Paragraph [0024]) is a sleeper cab truck (see discussion below), and the various mounting positions include attached to one of a floor surface of the sleeper cab truck, a bed support wall of the sleeper cab truck, or a rear wall of the sleeper cab truck (see discussion below).  

Rukavina et al. teaches an on-board vehicle vacuum cleaner that is shown as being mounted in a console of an automobile, however, he also teaches that it could also be employed in a wide variety of vehicles such as a truck.  Rukavina et al. does not specifically mention a sleeper cab truck, however, it would have been obvious to one with ordinary skill in the art at the time of the invention that “a sleeper cab truck” falls within the scope of “trucks, … and the like” as disclosed.  Therefore, it would have been obvious that the vehicle is a sleeper cab truck as claimed.  Rukavina et al. discloses in Paragraph [0024] that the device is mounted in a “suitably-shaped receptacle 12”.  As disclosed in Figure 1, the suitably-shaped receptacle 12 is a console that is mounted to a floor surface.  Therefore, it would have been obvious to mount the suitably-shaped receptacle 12 on the floor surface of a sleeper cab truck as claimed.

Regarding Claim 9, Rukavina et al. teaches:
9. (Currently Amended) The vacuum cleaner assembly of claim 1, wherein the mounting bucket (casing 20) includes one or more of a rear wall having a plurality of wall mount holes and a bottom wall having a plurality of floor mount holes, the mounting bucket providing a single-piece mounting body for the vacuum cleaner assembly (see discussion below).  

Rukavina et al. teaches an on-board vehicle vacuum cleaner that is shown as being mounted in a console of an automobile, however, he also teaches that it could also be employed in a wide variety of vehicles.  Rukavina et al. discloses in Paragraph [0024] that the device is mounted in a “suitably-shaped receptacle 12”.  As disclosed in Figure 1, the portable, handheld canister is a console that has the casing 20 mounted using a tongue and groove mounting means 30, however, it would have been obvious design choice to one with ordinary skill in the art at the time of the invention that in order to employ the device in other vehicles, to include a plurality of mount holes either on the rear wall or bottom wall as claimed to mount the casing as a single-piece to a vehicle where the mounting shown in Figure 1 is not preferable.   

Regarding Claim 13, Rukavina et al. teaches:
13. (Currently Amended) The vacuum cleaner assembly of claim 10, wherein the mounting bucket (casing 20) includes one or more of a rear wall having a plurality of wall mount holes and a bottom wall having a plurality of floor mount holes, the mounting bucket providing a single-piece mounting body for the vacuum cleaner assembly (see discussion below).

Rukavina et al. teaches an on-board vehicle vacuum cleaner that is shown as being mounted in a console of an automobile, however, he also teaches that it could also be employed in a wide variety of vehicles.  Rukavina et al. discloses in Paragraph [0024] that the device is mounted in a “portable, handheld canister 10”.  As disclosed in Figure 1, the portable, handheld canister is a console that has the casing 20 mounted using a tongue and groove mounting means 30, however, it would have been obvious design choice to one with ordinary skill in the art at the time of the invention that in order to employ the device in other vehicles, to include a plurality of mount holes either on the rear wall or bottom wall as claimed to mount the casing as a single-piece to a vehicle where the mounting shown in Figure 1 is not preferable.   

Regarding Claim 14, Rukavina et al. teaches:
14. (Original) The vacuum cleaner assembly of claim 13, wherein the vehicle (automobile, trucks, trains, boats, airplanes, and the like, Paragraph [0024]) is a sleeper cab truck (see discussion below), and the mounting bucket (casing 20) is adapted to be secured to a rear wall of the sleeper cab truck, such that the holster (recess 115 with clip or clips (not shown) to hold hose end within compartment 112, Paragraph [0033] and Figures 3, 8, and 9) is accessible below a sleeping bed of the sleeper cab truck (see discussion below).  

Rukavina et al. teaches an on-board vehicle vacuum cleaner that is shown as being mounted in a console of an automobile, however, he also teaches that it could also be employed in a wide variety of vehicles such as a truck.  Rukavina et al. does not specifically mention a sleeper cab truck, however, it would have been obvious to one with ordinary skill in the art at the time of the invention that “a sleeper cab truck” falls within the scope of “trucks, … and the like” as disclosed.  Therefore, it would have been obvious that the vehicle is a sleeper cab truck as claimed.  Rukavina et al. discloses in Paragraph [0024] that the device is mounted in a “suitably-shaped receptacle 12”.  As disclosed in Figure 1, the suitably-shaped receptacle 12 is a console that is mounted to a floor surface.  Therefore, it would have been obvious to mount the suitably-shaped receptacle 12 on the floor surface as claimed in various mounting locations on the vehicle based on the owner’s preference while ensuring the hose held in the holster is accessible.  For example, the owner can obviously select to mount the device in a trunk, rear seat foot area, etc. without novelty.  Therefore, it would have been obvious design choice to secure the device to a real wall as claimed if the user prefers the location for accessibility.

Regarding Claim 21, Rukavina et al. teaches:
21. (Currently Amended) The vacuum cleaner assembly of claim 18, wherein the rear wall includes a plurality of wall mount holes and the mounting bucket further includes a bottom wall having a plurality of floor mount holes, the mounting bucket providing a single-piece mounting body for the vacuum cleaner assembly (see discussion below).  

Rukavina et al. teaches an on-board vehicle vacuum cleaner that is shown as being mounted in a console of an automobile, however, he also teaches that it could also be employed in a wide variety of vehicles.  Rukavina et al. discloses in Paragraph [0024] that the device is mounted in a “suitably-shaped receptacle 12”.  As disclosed in Figure 1, the portable, handheld canister is a console that has the casing 20 mounted using a tongue and groove mounting means 30, however, it would have been obvious design choice to one with ordinary skill in the art at the time of the invention that in order to employ the device in other vehicles, to include a plurality of mount holes either on the rear wall or bottom wall as claimed to mount the casing as a single-piece to a vehicle where the mounting shown in Figure 1 is not preferable.   
  
Regarding Claim 22, Rukavina et al. teaches:
22. (Currently Amended) The vacuum cleaner assembly of claim 18, wherein the vehicle (automobile, trucks, trains, boats, airplanes, and the like, Paragraph [0024]) is a sleeper cab truck (see discussion below), and the mounting bucket (casing 20) is adapted to be secured to an inside surface of a bed support wall of the sleeper cab truck, and the holster (recess 115 with clip or clips (not shown) to hold hose end within compartment 112, Paragraph [0033] and Figures 3, 8, and 9) is adapted to be secured to an outside surface of the bed support wall of the sleeper cab truck adjacent to the opening in the rear portion of the mounting bucket, such that the holster is accessible outside of the bed support wall in a front area of the sleeper cab truck (see discussion below).  

Rukavina et al. teaches an on-board vehicle vacuum cleaner that is shown as being mounted in a console of an automobile, however, he also teaches that it could also be employed in a wide variety of vehicles such as a truck.  Rukavina et al. does not specifically mention a sleeper cab truck, however, it would have been obvious to one with ordinary skill in the art at the time of the invention that “a sleeper cab truck” falls within the scope of “trucks, … and the like” as disclosed.  Therefore, it would have been obvious that the vehicle is a sleeper cab truck as claimed.  Rukavina et al. discloses in Paragraph [0024] that the device is mounted in a “suitably-shaped receptacle 12”.  As disclosed in Figure 1, the suitably-shaped receptacle 12 is a console that is mounted to a floor surface.  Therefore, it would have been obvious to mount the suitably-shaped receptacle 12 on the floor surface as claimed in various mounting locations on the vehicle based on the owner’s preference while ensuring the hose held in the holster is accessible.  For example, the owner can obviously select to mount the device in a trunk, rear seat foot area, etc. without novelty.  Therefore, it would have been obvious design choice to secure the device to a real wall as claimed if the user prefers the location for accessibility.

Regarding Claim 26, Rukavina et al. teaches:
26. (Original) A sleeper cab truck (truck, Paragraph [0024]) comprising: 
a bed support wall (see discussion below); 
a rear wall disposed opposite the bed support wall (see discussion below); 
a floor surface disposed between the bed support wall and the rear wall (see discussion below); and 
a vacuum cleaner assembly (on-board vehicle vacuum cleaner, Title) disposed on the floor surface (Figure 1), the vacuum cleaner assembly comprising: 
a mounting bucket (casing 20) having a vacuum cleaner area (cavity inside casing 20 and front panel 24 comprising at the least: chamber 92, chamber portion 142 and fan chamber 72) and a hose storage area (compartment 112), the vacuum cleaner area having an angled surface (sloping shelf 148, Figure 9); 
a vacuum cleaner (vacuum and dirt cup assembly, Figure 4) disposed in the vacuum cleaner area of the mounting bucket (Figure 4), the vacuum cleaner including: 
a collector module (dirt cup 90) having a canister assembly (assembly of front and rear mating components 130, 132) disposed on the angled surface of the vacuum cleaner area (side extension 134 formed by front and rear mating components 130 and 132 is disposed on sloping shelf 148, Figure 3); and 
a vacuum module (vacuum or suction source 70) operatively coupled to the collector module, (Figures 3-5 and 9) the vacuum module including a hose (hose 96)  having an end (hose inlet 100), the hose extending from the vacuum module into the hose storage area of the mounting bucket (Figures 2-4, 8, and 9), 
where the mounting bucket is configured to expose the end of the hose through the hose storage area (casing 20 slides out of suitably-shaped receptacle 12 to expose end of hose, Figure 2) in any one of a plurality of arrangements to accommodate various mounting positions on the floor surface (see discussion below).  

Rukavina et al. teaches an on-board vehicle vacuum cleaner that is shown as being mounted in a console of an automobile, however, he also teaches that it could also be employed in a wide variety of vehicles such as a truck.  Rukavina et al. does not specifically mention a sleeper cab truck, however, it would have been obvious to one with ordinary skill in the art at the time of the invention that “a sleeper cab truck” falls within the scope of “trucks, … and the like” as disclosed.  Therefore, it would have been obvious that the vehicle is a sleeper cab truck as claimed.  Rukavina et al. discloses in Paragraph [0024] that the device is mounted in a “suitably-shaped receptacle 12”.  As disclosed in Figure 1, the suitably-shaped receptacle 12 is a console that is mounted to a floor surface.  Therefore, it would have been obvious to mount the suitably-shaped receptacle 12 on the floor surface of a sleeper cab truck between two walls arbitrarily identified as “a bed support wall” and “a rear wall” as claimed.
Furthermore, it would have been obvious to mount the suitably-shaped receptacle 12 on the floor surface as claimed in various mounting locations on the vehicle based on the owner’s preference.  For example, the owner can obviously select without novelty to mount the device in a location where it can be accessible yet not become an obstacle in the space.  Therefore it would have been obvious that the device can accommodate various mounting positions in the truck as claimed. 

Regarding Claim 27, Rukavina et al. teaches:
27. (Original) The sleeper cab truck of claim 26, wherein the plurality of arrangements of the end of the hose (hose 96) through the hose storage area (compartment 112) includes one of a hose- through-a-top-portion configuration, a hose-through-a-front-portion configuration (through circular opening 116, Figures 4, 8, and 9), and a hose-through-a-rear-portion configuration.  

Regarding Claim 28, Rukavina et al. teaches:
28. (Original) The sleeper cab truck of claim 26, wherein, when the plurality of arrangements is the hose-through-a-front-portion configuration (through circular opening 116, Figures 4, 8, and 9), the mounting bucket (casing 20) further comprises a rear wall with a plurality of wall mounts, and the rear wall of the mounting bucket is mounted to the rear wall disposed opposite the bed support wall (see discussion below).

Rukavina et al. teaches an on-board vehicle vacuum cleaner that is shown as being mounted in a console of an automobile, however, he also teaches that it could also be employed in a wide variety of vehicles.  Rukavina et al. discloses in Paragraph [0024] that the device is mounted in a “portable, handheld canister 10”.  As disclosed in Figure 1, the portable, handheld canister is a console that has the casing 20 mounted using a tongue and groove mounting means 30, however, it would have been obvious design choice to one with ordinary skill in the art at the time of the invention that in order to employ the device in other vehicles, to include a plurality of mount holes either on the rear wall or bottom wall as claimed to mount the casing to a vehicle where the mounting shown in Figure 1 is not preferable.   

Regarding Claim 30, Rukavina et al. teaches:
30. (Currently Amended) The sleeper cab truck of claim 26, further including a holster (recess 115 with clip or clips (not shown) to hold hose end within compartment 112, Paragraph [0033] and Figures 3, 8, and 9) one of coupled to one of a side of the bed support wall and aligned with an opening (circular opening 116) in a rear portion of the mounting bucket (casing 20)(Figures 3, 8, and 9) or coupled to a front portion of the mounting bucket and aligned with an opening in the front portion of the mounting bucket (casing 20)(Figures 3, 8, and 9).  

Regarding Claim 33, Rukavina et al. teaches:
33. (Currently Amended) The sleeper cab truck of laim 26, wherein the mounting bucket (casing 20) includes at least one of a rear wall having a plurality of wall mount holes and a bottom wall having a plurality of wall mount holes, the mounting bucket providing a single-piece mounting body for the vacuum cleaner assembly (see discussion below).

Rukavina et al. teaches an on-board vehicle vacuum cleaner that is shown as being mounted in a console of an automobile, however, he also teaches that it could also be employed in a wide variety of vehicles.  Rukavina et al. discloses in Paragraph [0024] that the device is mounted in a “portable, handheld canister 10”.  As disclosed in Figure 1, the portable, handheld canister is a console that has the casing 20 mounted using a tongue and groove mounting means 30, however, it would have been obvious design choice to one with ordinary skill in the art at the time of the invention that in order to employ the device in other vehicles, to include a plurality of mount holes either on the rear wall or bottom wall as claimed to mount the casing as a single-piece to a vehicle where the mounting shown in Figure 1 is not preferable.   

Claims 16, 17, 24, 25, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rukavina et al. US 2005/0011035 (hereafter Rukavina et al.) in view of Slone US 2004/0134013 (hereafter Slone).

Regarding Claim 16, Rukavina et al. teaches:
16. (Currently Amended) The vacuum cleaner assembly of claim 10, wherein the holster (recess 115 with clip or clips (not shown) to hold hose end within compartment 112, Paragraph [0033] and Figures 3, 8, and 9) includes a body having a power switch (rocker switch 89) and a nesting section (second compartment 160) disposed in one end of the body (Figure 3), the nesting section for receiving and maintaining a position of the end of the hose when the hose is not in use (see discussion below)  

Rukavina et al. teaches an on-board vehicle vacuum cleaner that is shown as being mounted in a console of an automobile.  Rukavina et al. elected to place the recess 115 with clips to hole the hose on one side of the device and place the power switch with a nesting section for holding tools on the other side of the device.  Therefore, Rukavina et al. does not disclose that the nesting section comprises both the power switch and the holster for maintaining the end of the hose as claimed.
Slone an on-board vehicle vacuum cleaner that is shown as being mounted in a console of an automobile.  As best shown in Figure 9, Slone discloses the location of the holster and the power switches that are both located in a nesting section below a lid.

Specifically, Slone teaches:
… wherein the holster (holder for suction nozzle 30, best shown in Figure 9) includes a body (plate with switches 36, 40, and 78 shown in Figure 9) having a power switch (blower switch 40) and a nesting section (cavity above holder and under lid 26 for nesting tools, Figure 9) disposed in one end of the body (top surface of plate with switches as shown in Figure 9), the nesting section for receiving and maintaining a position of the end of the hose (suction nozzle 30) when the hose (vacuum hose 32) is not in use (using clips as shown in Figure 9).  

It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the console of the Rukavina et al. device to move the location of the power switch, tools, and holster to a nesting section located at the top of the console as taught by Slone with the motivation to relocate these elements into a more convenient location that allows the user to better see the features when normally seated.

Regarding Claim 17, the combined Rukavina et al. and Slone device teaches:
17. (Original) The vacuum cleaner assembly of claim 16, wherein, when the end of the hose (suction nozzle 30) is disposed in the nesting section (cavity above holder and under lid 26 for nesting tools, Figure 9) of the holster (holder for suction nozzle 30, best shown in Figure 9), power is maintained in an off mode (as shown in Figure 9, the suction nozzle 30 is in a stored state, therefore, it would have been obvious, as taught in Figure 7, that power is maintained in an off mode while not being used).  

Regarding Claim 24, Rukavina et al. teaches:
24. (Currently Amended) The vacuum cleaner assembly of claim 18, wherein the holster (recess 115 with clip or clips (not shown) to hold hose end within compartment 112, Paragraph [0033] and Figures 3, 8, and 9) includes a body having a power switch (rocker switch 89) and a nesting section (second compartment 160) disposed in one end of the body (Figure 3), the nesting section for receiving and maintaining a position of the end of the hose when the hose is not in use (see discussion below).  

Rukavina et al. teaches an on-board vehicle vacuum cleaner that is shown as being mounted in a console of an automobile.  Rukavina et al. elected to place the recess 115 with clips to hole the hose on one side of the device and place the power switch with a nesting section for holding tools on the other side of the device.  Therefore, Rukavina et al. does not disclose that the nesting section comprises both the power switch and the holster for maintaining the end of the hose as claimed.
Slone an on-board vehicle vacuum cleaner that is shown as being mounted in a console of an automobile.  As best shown in Figure 9, Slone discloses the location of the holster and the power switches that are both located in a nesting section below a lid.

Specifically, Slone teaches:
… wherein the holster (holder for suction nozzle 30, best shown in Figure 9) includes a body (plate with switches 36, 40, and 78 shown in Figure 9) having a power switch (blower switch 40) and a nesting section (cavity above holder and under lid 26 for nesting tools, Figure 9) disposed in one end of the body (top surface of plate with switches as shown in Figure 9), the nesting section for receiving and maintaining a position of the end of the hose (suction nozzle 30) when the hose (vacuum hose 32) is not in use (using clips as shown in Figure 9).  

It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the console of the Rukavina et al. device to move the location of the power switch, tools, and holster to a nesting section located at the top of the console as taught by Slone with the motivation to relocate these elements into a more convenient location that allows the user to better see the features when normally seated.

Regarding Claim 25, the combined Rukavina et al. and Slone device teaches:
25. (Original) The vacuum cleaner assembly of claim 24, wherein, when the end of the hose (suction nozzle 30) is disposed in the nesting section (cavity above holder and under lid 26 for nesting tools, Figure 9) of the holster (holder for suction nozzle 30, best shown in Figure 9), power is maintained in an off mode (as shown in Figure 9, the suction nozzle 30 is in a stored state, therefore, it would have been obvious, as taught in Figure 7, that power is maintained in an off mode while not being used).  

Regarding Claim 31, Rukavina et al. teaches:
31. (Currently Amended) The sleeper cab truck of claim 26, wherein the holster (recess 115 with clip or clips (not shown) to hold hose end within compartment 112, Paragraph [0033] and Figures 3, 8, and 9) includes a body having a power switch (rocker switch 89) and a nesting section (second compartment 160) disposed in one end of the body (Figure 3), the nesting section for receiving and maintaining a position of the end of the hose when the hose is not in use (see discussion below).  

Rukavina et al. teaches an on-board vehicle vacuum cleaner that is shown as being mounted in a console of an automobile.  Rukavina et al. elected to place the recess 115 with clips to hole the hose on one side of the device and place the power switch with a nesting section for holding tools on the other side of the device.  Therefore, Rukavina et al. does not disclose that the nesting section comprises both the power switch and the holster for maintaining the end of the hose as claimed.
Slone an on-board vehicle vacuum cleaner that is shown as being mounted in a console of an automobile.  As best shown in Figure 9, Slone discloses the location of the holster and the power switches that are both located in a nesting section below a lid.

Specifically, Slone teaches:
… wherein the holster (holder for suction nozzle 30, best shown in Figure 9) includes a body (plate with switches 36, 40, and 78 shown in Figure 9) having a power switch (blower switch 40) and a nesting section (cavity above holder and under lid 26 for nesting tools, Figure 9) disposed in one end of the body (top surface of plate with switches as shown in Figure 9), the nesting section for receiving and maintaining a position of the end of the hose (suction nozzle 30) when the hose (vacuum hose 32) is not in use (using clips as shown in Figure 9).  

Regarding Claim 32, the combined Rukavina et al. and Slone device teaches:
32. (Original) The sleeper cab truck of claim 31, wherein, when the end of the hose (suction nozzle 30) is disposed in the nesting section (cavity above holder and under lid 26 for nesting tools, Figure 9) of the holster (holder for suction nozzle 30, best shown in Figure 9), power is maintained in an off mode (as shown in Figure 9, the suction nozzle 30 is in a stored state, therefore, it would have been obvious, as taught in Figure 7, that power is maintained in an off mode while not being used).  

Allowable Subject Matter
Claims 7, 8, and 29 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vehicle mounted vacuum cleaners.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.